internal_revenue_service department of the treasury index no washington dc cid number release date attn person to contact identifying number telephone number refer reply to cc dom it a - plr-122716-98 date date legend parent x group dear sir or madam this is in response to your request for a private_letter_ruling concerning the application of sec_265 of the internal_revenue_code to interest payments made by members of an affiliated_group facts parent is the common parent of an affiliated_group_of_corporations that files a consolidated_return x a subsidiary of parent acts as a financing subsidiary for parent and the other members of the group x’s primary mission is to provide financial services to all members of the group and its customers to facilitate the sale of group products and services x provides the means for the group’s customers to obtain products and services through long-term leasing or financing the group’s customers include various state and local governmental units the group will provide products and services to governmental units in exchange for tax-exempt obligations in the form of financing leases each lease will relate to property or services with respect to which under state law the governmental_unit is the lessee and a group member is the lessor parent represents that each lease will constitute a loan or an installment_sale for federal_income_tax purposes and that each lease will qualify as a tax-exempt_obligation under sec_103 to the extent the leases are not originated with x as lessor the leases immediately upon execution will be transferred by the other members of the group to x no member of the group is a dealer in tax-exempt obligations x will acquire the tax-exempt obligations ie the financing leases i in payment for providing products and services that are exclusively those of the group to governmental units ii through the financing of services and products of the group as well as the services and products of other vendors that are being provided to governmental units as part of a larger service package and iii through the financing of products that are entirely unrelated to those provided by the group members of the group in general obtain the funds necessary to carry on their businesses from the public debt markets retained earnings capital contributions and borrowings from third party nonaffiliated members x obtains the funds necessary to carry on its business from capital contributions retained earnings and borrowings from other members of the group and third party lenders parent represents that none of the interest_expense at issue in this ruling_request can be traced directly to the purchase of tax-exempt obligations rulings requested you have requested that we rule as follows in determining whether loans made by third party lenders to members of the group are directly or indirectly incurred to provide funds for such members of the group to purchase or carry tax-exempt obligations the rules of revproc_72_18 1972_1_cb_740 will be applicable in determining whether loans made by a member of the group to x are directly or indirectly incurred to provide funds for x to purchase or carry tax-exempt obligations the rules of revproc_72_18 will be applicable for purposes of determining whether a group member’s investment in tax-exempt obligations is insubstantial under dollar_figure of revproc_72_18 only the tax exempt obligations directly held by that member will be taken into account in applying dollar_figure of revproc_72_18 with respect to loans made to x tax-exempt obligations acquired in it the ordinary course of business in payment for services performed for or goods supplied to governmental units that cannot by their terms be resold will not be included in the amount of tax-exempt obligations that are considered to be held by x if the interest deductions of x with respect to loans made by other members of the group are disallowed under sec_265 the intercompany income derived from the loans made to x by such other members will be redetermined to be excluded from the gross_income of such other members under sec_1_1502-13 of the income_tax regulations law and analysis sec_265 provides that interest on indebtedness incurred or continued to purchase or carry tax-exempt obligations is not deductible revproc_72_18 1972_1_cb_740 sets forth guidelines for the application of sec_265 section dollar_figure of the revenue_procedure provides that the application of sec_265 requires a determination based on all the facts and circumstances as to the taxpayer’s purpose in incurring or continuing each item of indebtedness such purpose may be established either by direct or circumstantial evidence section dollar_figure of the revenue_procedure provides that direct evidence of a purpose to purchase tax-exempt obligations exists when the proceeds of indebtedness are used for and are directly traceable to the purchase of tax-exempt obligations section dollar_figure of the revenue_procedure provides that in the absence of direct evidence linking indebtedness with the purchase or carrying of tax-exempt obligations sec_265 will apply only if the totality of facts and circumstances supports a reasonable inference that the purpose to purchase or carry tax-exempt obligations exists section dollar_figure of the revenue_procedure provides that generally when a taxpayer’s investment in tax-obligations is insubstantial the purpose to purchase or carry tax- exempt obligations will not ordinarily be inferred in the absence of direct evidence for a corporation that is not a dealer in tax-exempt obligations an investment in tax-exempt obligations shall be presumed insubstantial only if during the taxable_year the average amount of the tax-exempt obligations valued at their adjusted_basis does not exceed percent of the average total assets valued at their adjusted_basis held in the active_conduct of the trade_or_business section dollar_figure of revproc_72_18 as modified by revproc_87_53 1987_2_cb_669 provides that the required relationship ie the purpose to use borrowed funds to purchase or carry tax-exempt obligations will generally not be present when the taxpayer is unable to sell holdings of tax-exempt obligations acquired in the ordinary course of business in payment for services performed for or goods supplied to state or local governments sec_1_1502-12 requires that with certain exceptions not relevant here each corporation included in a consolidated_return compute its income in accordance with the provisions of the code covering the determination of taxable_income of separate corporations sec_1_1502-13 which applies generally with respect to transactions occurring in years beginning on or after date provides with regard to interest on intercompany debt that a lending member’s intercompany_item is redetermined to be excluded from gross_income to the extent that the borrowing member’s corresponding_item is a deduction and in the taxable_year the item is taken into account it is permanently and explicitly disallowed for example deductions that are disallowed under sec_265 of the code are permanently and explicitly disallowed under sec_1_1502-12 each member of the group is required to determine its taxable_income in accordance with the provisions of the code with certain exceptions there listed the exceptions do not include sec_265 in order to apply the provisions of sec_265 each member is required to apply revproc_72_18 including sec_3 conclusions in determining whether loans made by third party lenders to members of the group are directly or indirectly incurred to provide funds for such members of the group to purchase or carry tax-exempt obligations the rules of revproc_72_18 will be applicable in determining whether loans made by a member of the group to x are directly or indirectly incurred to provide funds for x to purchase or carry tax-exempt obligations the rules of revproc_72_18 will be applicable for purposes of determining whether a group member’s investment in tax-exempt obligations is insubstantial under dollar_figure of revproc_72_18 only the tax exempt obligations directly held by that member will be taken into account in applying dollar_figure of revproc_72_18 with respect to loans made to x tax-exempt obligations acquired in the ordinary course of business by x in payment for services performed for or goods supplied to governmental units that cannot by their terms be resold will not be included in the amount of tax-exempt obligations that are considered to be held by x if the interest deductions of x with respect to loans made by other members of the group are disallowed under sec_265 the intercompany income derived from the loans made to x by such other members will be redetermined to be excluded from the gross_income of such other members under sec_1_1502-13 caveats a copy of this letter must be attached to any income_tax return to which it is relevant except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express no opinion as to whether borrowing from third party lenders by x or by other group members may be for the purpose of purchasing or carrying of tax-exempt obligations by x see 105_tc_71 and h enterprises int’l v commissioner tcmemo_1998_97 this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent sincerely assistant chief_counsel income_tax accounting by robert a berkovsky chief branch
